759 N.W.2d 888 (2009)
Katie M. KLIDA, Plaintiff-Appellee,
v.
Gregory S. BRAMAN, and Andrew S. Braman, Defendants, and
Farm Bureau General Insurance Company of Michigan, and Farm Bureau Mutual Insurance Company of Michigan, Defendants-Appellants.
Docket No. 136535. COA No. 273334.
Supreme Court of Michigan.
February 6, 2009.


*889 Order
On order of the Court, the application for leave to appeal the February 19, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., (concurring).
Because I believe that the Court of Appeals reached the right result, I concur in this Court's order denying leave to appeal. I write separately only to point out that the Court of Appeals, in my judgment, erroneously held that § 5851(1) of the Revised Judicature Act (RJA), MCL 600.5851(1), is "ambiguous." To the contrary, the RJA clearly states that a minor shall have one year after the disability is removed to "bring an action under this act," and a breach of contract action is clearly an action brought under the RJA. A statute is not "ambiguous" merely because a term or phrase therein is subject to multiple definitions or understandings. See Lansing Mayor v. Public Service Comm., 470 Mich. 154, 164-166, 680 N.W.2d 840 (2004). A clear understanding of what is and what is not "ambiguous" is an element in minimizing the exercise of discretionary and standardless judicial power.
CORRIGAN and YOUNG, JJ., join the statement of MARKMAN, J.